UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1649


DALE EDWIN SANDERS,

                Plaintiff - Appellee,

          v.

STEPHEN R. FARINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-01214-TSE-IDD)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen R. Farina, Appellant Pro Se.     John Joseph O’Donnell, Jr.,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen R. Farina appeals from the district court’s orders

awarding costs and attorney fees to Dale Sanders pursuant to 28

U.S.C. § 1447(c) (2012), based on Farina’s second improper removal

of a lawsuit from state court to district court, and denying

Farina’s    motions   for   reconsideration   and   for   appointment   of

counsel. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Sanders v. Farina, No. 1:14-cv-01214-TSE-IDD (E.D. Va.

Apr. 21, 2016 & filed May 20, 2016; entered May 23, 2016).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    2